Citation Nr: 1714984	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a non-service-connected death pension. 

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1974 to October 1976. The Veteran died in October 2009. The Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to a non-service-connected pension and/or service connection for the cause of the Veteran's death. Appellant claims as the Veteran's surviving spouse. A remand is necessary to provide appellant with notice and the opportunity for a hearing. 

Appellant submitted a VA Form 9, substantive appeal to the Board in September 2011, and indicated she sought a Travel Board hearing. See September 2011 VA Form 9 Appeal to Board of Veterans' Appeals.  The appellant was sent a notice letter dated February 27, 2017 and a second notice dated March 14, 2017, both to an address on [redacted] in [redacted], her address at the time of receipt of the original claim. See February 27, 2017 VA correspondence. However, correspondence of record, in April 2011, the appellant noted she no longer resided on [redacted] and a supplemental statement of the case (SSOC) was resent in September 2016 to an address on [redacted] in [redacted], Texas. See September 13, 2016 SSOC. The February 27, 2017 letter provided notice as to the date, time and place of this hearing. The appellant failed to report to the March 28, 2017 Travel Board hearing. 

Generally, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the hearing. See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011). Notice means written notice sent to a claimant or payee at her latest address of record. See 38 C.F.R. § 3.1 (q) (2016). However, the Board finds that in order to fulfill the duty to assist at 38 C.F.R. § 3.159, the AOJ should make an attempt to send this notice of hearing to the current address, using the [redacted] address identified in the resent September 2016 SSOC and June 2016 SSA inquiry, or to any newly verified address. While not definitive, the present state of the record sufficiently raises the possibility that appellant did not receive the February 2017 notice of the Travel Board hearing.  As such, a remand is warranted to provide appellant with notice and an opportunity for a hearing.

Accordingly, the case is REMANDED for the following action:
   
Schedule appellant for a video conference, Travel Board or Central Office hearing (whichever is preferred by appellant) before the Board. A copy of the letter notifying appellant of the time and place to report should be placed in the claims file. Notice should be sent to the appellant at the identified address of record or to any newly verified address. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




